 Case 4:19-cv-04141-BAB Document 30                  Filed 09/14/20 Page 1 of 2 PageID #: 82




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

CLIFTON ORLANDO SOLOMON                                                                PLAINTIFF

v.                                    Civil No. 4:19-cv-04141

SHERIFF RUNION, Miller County, Arkansas;
And WARDEN WALKER, Miller County
Detention Center                                                                   DEFENDANTS

                                             ORDER

       Plaintiff Clifton Orlando Solomon filed this 42 U.S.C. § 1983 action pro se on November

6, 2019. (ECF No. 1). On November 27, 2020, Plaintiff filed an Amended Complaint. (ECF No.

8). On February 10, 2020, the parties consented to the jurisdiction of a United States Magistrate

Judge to conduct any and all proceedings in this case, including conducting the trial, ordering the

entry of a final judgment, and conducting all post-judgment proceedings. (ECF No. 19). Before

the Court is Plaintiff’s failure to comply with a Court order.

       On June 29, 2020, Defendants filed a Motion to Dismiss stating they have been unable to

contact Plaintiff to take his deposition. (ECF No. 23). Counsel for Defendants filed an affidavit

stating they had a telephone conference with RE-NU Life Center – the last known address for

Plaintiff – and was informed Plaintiff was no longer living at the facility. (ECF No. 25). On June

30, 2020, the Court entered an order directing Plaintiff to file a response to Defendants’ Motion to

Dismiss by August 20, 2020. This order informed Plaintiff that failure to timely and properly

comply with the order would result in this case being dismissed. Id. On August 26, 2020, the

order was returned to the Court as undeliverable indicating “Return to Sender…Moved Left No

Address Unable to Forward…” (ECF No. 28).




                                                 1
 Case 4:19-cv-04141-BAB Document 30                  Filed 09/14/20 Page 2 of 2 PageID #: 83




       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order”. Brown v. Frey, 806 F.2d 801, 803–04 (8th Cir. 1986) (emphasis added).

        Plaintiff has failed to inform the Court of his current address and has failed to prosecute

this case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),

the Court finds that this case should be dismissed. Accordingly, Defendants’ Motion to Dismiss

(ECF No. 23) is GRANTED. Plaintiff’s Amended Complaint (ECF No. 8) is DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 14th day of September 2020.

                                              /s/Barry A. Bryant
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE



                                                 2
